DETAILED ACTION
This action is in response to IDS filed for Application 16/123907 on March 3, 2021, in which Claims 1-4 and 6-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-20 are pending, of which Claims 1-4 and 6-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 8. The method of claim 1, wherein the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package, and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-19.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hyde et al. (U.S. Patent Application Publication No. 2014/0136903 A1), hereinafter “Hyde”.  Hyde is cited on PTO-892 filed 1/1/2021.
	Hyde: ¶ 52 teaches the control logic can detect patterns in which a first sequence of data and/or instructions is commonly followed by a second sequence.  Upon detection of such a first sequence, the control logic can apply the second sequence to the memory without actually receiving the second sequence, for example from a processor via the data bus.  Thus, the control logic can accelerate data handling and work throughput.  The control logic can monitor data and/or instructions and anticipate requests for memory.  The control logic can also detect an indexing pattern of instructions and interactions with memory using specialized logic that is integrated into the non-volatile memory area, enabling preprocessing of expected instructions within the memory. 




	Although conceptually similar to the claimed invention of the instant application, Hyde does not teach reordering sequences using multiple sequencers.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Honda et al. (U.S. Patent Application No. 2006/0048001) teaches storage device arrangement portion, on which a plurality of storage devices is arranged, and a control device that controls communications between the plurality of storage devices arranged on the storage device arrangement portion and the external device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114